AO 24 7 ;(Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)       Page I of2 (Page 2 Not for Public Disclosure)



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Eastern District of North Carolina

                    United States of America
                                   v.                                        )
                            DovonBrown                                       )
                                                                             )   Case No:          5:95-CR-144-lH
                                                                             )   USM No:           15993-056
                                                                             )                    ----------
Date of Original Judgment:         February 15, 1996
Date of Previous Amended Judgment: August 11, 2009                           )   Sonya Allen
(Use Date ofLast Amended Judgment ifAny)                                         Defendant's Attorney


                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
          Upon motion of          0     the defendant    D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582(c)( 1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Sec,tion 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 360              months is reduced to _2_40_m_o_nt_h_s_ _ _ _ _ _ __
                                               (Complete Parts I and JI ofPage 2 when motion is granted)

The term of supervised release is reduced to 3 years.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional "period of up to ten ( 10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated February 15, 1996, and August 11, 2009
shall remain in effect. IT IS SO ORDERED.


Order Date:


Effective Date:                                                       Malcolm J. Howard            Senior U.S. District Judge
                    -(if-  -------
                        different from order date)                                                     Printed name and title
